Citation Nr: 0510792	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  01-01 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hematuria, claimed 
as residuals of an injury to the right kidney.

2.  Entitlement to service connection for chronic low back 
pain, claimed as residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant; his wife

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1942 to May 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
the benefits currently sought on appeal.  The veteran was 
notified of this rating decision in April 2000.

The veteran and his wife both testified at Decision Review 
Officer hearings conducted by the RO in July 2000 and 
February 2002.  Transcripts of those hearings have been 
associated with the claims file.

When the Board initially received the claim, the Board 
undertook additional development under 38 C.F.R. § 19.9(a)(2) 
(2002).  In May 2003, the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2), 
disallowing the Board to develop claims.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir., 2003).  Thus, in January 2004, the Board 
remanded the claim for a substantive review of the case by 
the RO.  At this time, the Board also granted the veteran's 
motion to advance the case on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).  On remand, the RO carried out additional 
development, reviewed the claim, and issued supplemental 
statement of the case to the veteran and his representative 
in October 2004.  The case was then returned to the Board for 
appellate review in March 2005.


FINDINGS OF FACT

1.  The veteran's hematuria was first manifested many years 
after service and has not been medically related to his 
service.

2.  The veteran's chronic low back pain was first manifested 
many years after service and has not been medically related 
to his service.


CONCLUSIONS OF LAW

1.  The veteran's hematuria was not incurred in his active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's chronic low back pain was not incurred in 
his active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for residuals of an injury to his back 
and kidney.  In this context, the Board notes that a 
substantially complete application was received in May 1999 
and adjudicated in March 2000, prior to the enactment of the 
VCAA.  During the course of the appeal, however, in July 
2001, the AOJ provided notice to the claimant regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
the claim and that had not yet been reviewed.  In October 
2001, the AOJ readjudicated the claim based on all the 
evidence, without taint from prior adjudications.  Therefore 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.
Accordingly, the Board finds that the content and timing of 
the July 2001 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board notes initially that 
the veteran's complete service medical records are 
unavailable.  In a February 2000 letter, the RO explained to 
the veteran that there was a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri which destroyed 
approximately 80 percent of the stored records for Army 
veterans.  The NPRC notified the RO that the veteran's 
records were likely destroyed in this fire.  

Under such circumstances, the VA has a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  In that regard, the 
RO requested the veteran to complete NA Form 13055, detailing 
his service, in an attempt to reconstruct the records.  The 
veteran completed the form, but the information of record 
indicates that efforts to obtain further service medical 
records were not successful.  These efforts included requests 
to NPRC for records involving a convoy accident at Duncan 
Field in Texas, as claimed by the veteran; records from the 
Army Hospital set up at the Nautilus Hotel in Miami, Florida, 
at which the veteran claimed to be treated during service; 
and Surgeon General Reports covering the veteran's period of 
service.  Negative responses regarding the convoy accident 
and records from Nautilus Hospital are of record.  One 
Surgeon General Report has been associated with the claims 
file.  

With consideration of the facts set forth above, and in light 
of the apparent unavailability of the service medical 
records, the Board is satisfied that VA's duty has been met 
in this regard and that reasonable efforts to reconstruct the 
veteran's service records have been made.  

With respect to post-service treatment records, the veteran 
has identified several doctors and facilities from whom and 
at which he has received treatment for the claimed disorders 
since his separation from service.  The RO has requested 
records from each of the identified entities (Medical 
Associates of Transylvania; Transylvania Community Hospital; 
Bellaire Medical Center; Massachusetts General Hospital; Cape 
Canaveral Hospital; and, Harris, Corporation).  Records or 
negative replies were received from each.  VA outpatient 
treatment records have also been associated with the claims 
file.  

In the circumstances of this case, the Board finds that 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran.

Service Connection
 
The veteran contends that while in service, in or around 
January 1943, he was driving a 2 1/2 ton truck in a convoy from 
Duncan Field, Texas  to Pearsall, Texas.  He lost control of 
the vehicle, at which time it rolled over, purportedly 
crushing the right side of his body against the gear shift.  
The veteran contends that he was treated at the Army Hospital 
which had been set up at the Nautilus Hotel in Miami, Florida 
and was eventually medically discharged from service as a 
result of this accident.  The veteran further contends that 
service connection should be established for his current 
genitourinary and back disorders which he believes have 
resulted from the 1943 accident.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

As noted in the Introduction above, the veteran's service 
medical records are not available.  The Office of the Surgeon 
General, Department of the Army, however, has gathered data 
from military hospital admission cards dated from 1942 to 
1945 and from 1950 to 1954.  NPRC conducted a search of this 
data under the veteran's service number, which was confirmed 
by his AGO Form 01254, Transcript of Military Record.  One 
record was returned, indicating that the veteran was 
hospitalized in March 1943 for nocturnal enuresis (urinary 
incontinence during sleep).  Under disposition, it was noted 
that the veteran was discharged from service for this 
disability, effective May 1943.

Post service treatment records on file consist of private 
records dated from July 1998 to July 2003 and VA records 
dated from September 1978 to October 1980 and in January 
2002.  These records confirm that the veteran has received 
treatment for various disorders, to include hematuria, 
complaints of obstructive voiding, and  chronic low back 
pain.  

Referable to the veteran's genitourinary complaints, the 
records document current treatment.  With respect to 
etiology, in February 2001one reference is made to 
obstructive voiding complaints, which are noted as probably 
secondary to benign prostatic hyperplasia.

Notable records relating to the veteran's back pain include a 
September 1978 VA outpatient report which indicates the 
veteran gave a history of a back problem for the last 10 
years.  He reported the prior problem had resolved until 
1974, at which time he was crushed in a printing machine, 
sustaining multiple injuries to his back.

Based on a review of the appellate record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  While there is medical evidence of current 
disabilities of the genitourinary system and the back, there 
is no medical evidence of an in-service incurrence of a 
disease or injury relating to either.  Efforts to confirm the 
convoy accident and any injuries sustained in the same have 
been completely unsuccessful.  Nor is there medical evidence 
of a nexus between the claimed in-service injuries and the 
current disabilities.  Therefore, the benefit of the doubt 
provision does not apply.
While the Board does not doubt the sincerity of the veteran's 
belief that his current disorders are related to his military 
service, the Board finds that such assertions can be afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran is competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology and a medical diagnosis competent.

The Board notes that the veteran's son, who is a physician, 
submitted a statement dated in April 1999 regarding the 
truthfulness of his father's account of what happened in 
service, and its link to his father's current disorders.  The 
opinion of a physician, however, that a person is being 
"truthful" in their account is not necessarily probative as 
to the facts of the account.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  Further, the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Grover v. West, 12 
Vet. App. 109, 112 (1999); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The fact remains that to establish service connection, there 
must be medical evidence of in-service incurrence of injury.  
Such evidence is not present in the instant case.  Therefore, 
the claim must be denied.

ORDER

Entitlement to service connection for residuals of an injury 
to the right kidney is denied.

Entitlement to service connection for residuals of a back 
injury is denied.

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


